                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT W. HEIDINGSFELDER, et al.,                   Case No. 19-cv-08255-JD
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE MOTION TO DISMISS
                                                 v.                                          AMENDED COMPLAINT
                                   9

                                  10     AMERIPRISE AUTO & HOME                              Re: Dkt. No. 42
                                         INSURANCE, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties’ familiarity with the record is assumed. The Court dismissed the original

                                  14   complaint with leave to amend under Rule 12(b)(6) because, among other issues, it failed to

                                  15   differentiate between the four defendants, did not state facts establishing a fiduciary relationship,

                                  16   and did not plausibly demonstrate that defendants had breached an contractual obligation. Dkt.

                                  17   No. 33. Plaintiffs filed a first amended complaint (FAC), Dkt. No. 39, which defendants again ask

                                  18   to dismiss. Dkt. No. 42.

                                  19          Dismissal of the FAC is warranted. The 172-page FAC (not including exhibits) is nearly

                                  20   four times as long as the original complaint. The added bulk did not fix the prior substantive

                                  21   problems. Much of the extended length is due to redundancy, with entire sentences and

                                  22   paragraphs copied and pasted verbatim throughout. See, e.g., Dkt. No. 39 ¶ 33 (“In fact, in 2019,

                                  23   Costco became the new king of internet retail in the category of customer satisfaction.”); id. ¶ 123

                                  24   (same); id. ¶ 193 (same); id. ¶ 416 (same); id. ¶ 494 (same); id. ¶ 583 (same); id. ¶ 654 (same).

                                  25   Other sources of bloat are the recitations of legal standards and lengthy citations to caselaw, none

                                  26   of which was necessary for the “short and plain statement of the claim” that Rule 8 contemplates.

                                  27   See, e.g., id. ¶¶ 12-16, 51, 146, 180-83, 216.

                                  28
                                   1          What’s missing in the FAC are improved allegations of fact that address the shortfalls the

                                   2   Court previously identified as insufficient to state a claim. Defendants said just that in their

                                   3   motion papers. See Dkt. No. 42 at 8 (“Plaintiffs do not make new substantive allegations in the

                                   4   FAC.”). Tellingly, plaintiffs did not show otherwise in the opposition brief. See generally Dkt.

                                   5   No. 43. The Court’s independent review confirms the absence of new facts in the FAC that are

                                   6   sufficient to state plausible claims, which is enough to dismiss the FAC for failing to comply with

                                   7   Rule 8. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996).

                                   8          The remaining question is whether the dismissal should be with prejudice. Plaintiffs have

                                   9   now had two opportunities to state a plausible claim, and the benefit of the Court’s conclusions

                                  10   about what was missing in their complaints. In this circumstance, dismissal with prejudice would

                                  11   be well within the Court’s discretion. See Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th

                                  12   Cir. 2013).
Northern District of California
 United States District Court




                                  13          Even so, the Court will allow plaintiffs a final opportunity to state a claim by alleging

                                  14   concrete facts. A second amended complaint that is consistent with this and the prior dismissal

                                  15   order may be filed by July 13, 2021. The amended complaint must be a short and plain statement

                                  16   of the claims. It should not take anything close to 172 pages to plausibly allege that defendants

                                  17   breached an insurance contract and misled them about coverage limits. No new parties or claims

                                  18   may be added without the Court’s prior approval. A failure to meet the filing deadline or the other

                                  19   provisions in this order will result in a dismissal of the case with prejudice under Federal Rule of

                                  20   Civil Procedure 41(b).

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 29, 2021

                                  23

                                  24
                                                                                                     JAMES DONATO
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
                                                                                          2
